Citation Nr: 0620063	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to June 
1957, and from July 1957 to July 1973.

This appeal has been before the Board of Veterans' Appeals 
(Board) previously.  In a July 2005 decision, the Board 
denied service connection for diabetes mellitus, granted a 
10 percent disability rating for tinea pedis for an earlier 
period of time, but denied a rating greater than 10 percent 
for tinea pedis.  

In January 2006, the veteran filed a motion for 
reconsideration of that portion of the decision which denied 
a disability rating greater than 10 percent for tinea pedis.  
He attached copies of several medical records to this motion.  
The records included ones which had been generated by the VA 
prior to the issuance of the July 2005 Board decision.  As 
such, the Board's failure to consider these records at the 
time of the July 2005 decision constituted a violation of the 
veteran's due process.  To remedy the due process violation, 
the Board has vacated that portion of the July 2005 decision 
which denied a disability rating greater than 10 percent for 
tinea pedis and will now proceed to review this issue on a de 
novo basis, as though the July 2005 decision had not been 
promulgated.

In a November 2004 statement, the veteran requested that his 
"condition be re-revaluated, based on my current medical 
condition which includes high blood pressure, cholesterol, 
and open heart surgery that I had in August of 2003."  
Because this statement likely represents a claim for 
entitlement to service connection for heart disease, this 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's tinea pedis does not cause constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

2.  The veteran's tinea pedis affects less than 20 percent of 
his body.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
pedis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002 
& 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a disability rating greater than 
the currently-assigned 10 percent rating is warranted for 
tinea pedis.  He asserts that he is precluded from taking the 
most effective treatment for tinea pedis due to his 
nonservice-connected disability of diabetes mellitus and that 
he therefore suffers with greater symptoms of tinea pedis 
than would be otherwise necessary.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
dated in November 2003.  

Although the November 2003 notice letter did not specifically 
contain instructions that the veteran was to provide any 
evidence in his possession that pertains to his claim, the 
Board finds that his actions in pursuing a higher disability 
rating, where he has submitted written argument, as well as 
VA and private medical treatment records pertinent to his 
claim, demonstrate his actual understanding of this 
principle.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased disability rating, but did not provide him 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
there is no prejudice in proceeding with the issuance of a 
final decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the preponderance of the evidence is against 
the veteran's claims, any questions as to the appropriate 
effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by November 2003 and thereafter 
readjudicated the claim in an October 2004 rating decision.

The RO has provided the veteran with the substance of the 
laws and regulations governing claims for increased 
disability ratings, as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in a July 2003 Statement of the Case and an October 2004 
Supplemental Statement of the Case.  

Service, VA, and private medical records have been obtained 
and reviewed.  The veteran has undergone VA examinations 
pertaining to the claim on appeal and all the relevant 
records have been carefully reviewed.  The veteran has 
availed himself of multiple opportunities to submit cogent 
and helpful written argument pertinent to the claim.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
point.  



Analysis

The veteran was granted service connection for tinea pedis, 
effective August 1973, in a November 1973 rating decision.  A 
noncompensable disability rating was assigned at that time 
and remained in effect until November 2001, when the veteran 
filed his present claim seeking an increased (compensable) 
disability rating for this disease.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria for skin diseases changed effective 
August 30, 2002, during the pendency of the appeal.  Either 
the old or new rating criteria may be applied, whichever are 
more favorable to the veteran, although the new rating 
criteria may not be applied prior to their effective date.  
VAOPGCPREC 3-2000.

Under both the older or newer rating criteria, 
dermatophytosis (fungal infection, including of the toenails 
or other areas) may be rated under the criteria for 
eczema/dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002 and 2005).

Under the older rating criteria for eczema, a 0 percent 
rating is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the newer rating criteria for eczema (or dermatitis), a 
0 percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

A treatment report, dated in August 2001, noted the veteran's 
complaints of fungus on the side of his right foot getting 
larger.  Objective examination of the toenails revealed them 
to somewhat thick, yellow, crumbly, but trimmed correctly, 
and with no signs of paronychia.  Examination of the skin 
revealed a slightly elevated lesion of the lateral aspect of 
the right foot measuring 3 centimeters by 2 centimeters, with 
a mild amount of hyperkeratotic tissue.  Upon debridement of 
the lesion, pin-point bleeding was present with verucoid-like 
tissue present, maceration and peeling of toe web spaces.  
Orthopedically, the report found no significant deformities.  
The report concluded with diagnoses of wart, onychomycosis, 
and tinea pedis.  A September 2001 treatment report noted 
that the wart on his right foot remained, but was not 
uncomfortable.  The report concluded with an assessment of 
verruca with slight improvement.  An October 2001 treatment 
report noted that the lesion on the right foot was decreasing 
in size, and now measured 2.5 centimeters by 1.5 centimeters.  
The report concluded with an assessment of improving wart.

In March 2002, a VA physical examination was conducted.  The 
report noted the veteran's history of a rash on his feet in-
service, and post service treatment for diabetes mellitus, 
type II.  The veteran reported that the symptoms of his tinea 
pedis are present on and off, and that the condition presents 
itself mainly twice a year, lasting each time for about a 
month, using such medications as Tinactin.  The report also 
noted that the veteran has been treated with oral medications 
for treatment of the thickness and yellowish discoloration of 
his toenails.  Physical examination revealed the veteran to 
be ambulatory, and in no acute distress. Inspection of the 
feet revealed no open sores, except for the resection of a 
wart, which was healing with no complications.  There were 
areas of scaling and areas of tinea pedis present in both 
soles, mainly inner aspect of both feet.  There was some 
thickness and yellowish discoloration in the nails, 
especially of the great toes. Peripheral pulses were 
satisfactory.  The report concluded with diagnoses of tinea 
pedis and onychomycosis.

In April 2004, the veteran underwent a VA examination of the 
skin.  The report noted that the veteran's treatments have 
included topical medications and three-months of treatment 
with Lamisil.  Physical examination revealed scale on his 
feet in a moccasin distribution, bilaterally.  There was also 
scale between his toes, particularly the fourth interspace on 
both feet.  His toenails were dystrophic and thickened with 
subungal debris.  There was also some verrucous papules on 
the lateral side of the right foot.  The report concluded 
with diagnoses of tinea pedis and onychomycosis and probable 
verruca vulgaris.  The VA examiner recommended that the 
veteran receive treatment for these warts, tinea pedis and 
onychomycosis.

The report of a November 2004 VA dermatology consultation 
reflects that the veteran had recurrent tinea pedis and 
probable onychomycosis.  He reported that he had taken a 
three month course of Lamisil and had improvement in the 
scaling but did not see improvement in the condition of his 
toenails.  Upon examination, the physician noted 
hyperkeratosis, hyperpigmentation, and distal subungual 
debris suggestive of onychomycosis.  There was scale and 
erythema on the arches of both feet.  The physician also 
noted that the "patient understands limited efficacy of oral 
antifungal therapy and high probability for disease 
recurrence in light of his diabetes mellitus.  He has opted 
for chronic topical therapy and will [follow up] with 
podiatrist for nail debridement as needed."  

An October 2005 statement from a private physician is to the 
effect that the veteran experiences infection two to three 
times per year on the skin of his feet, arms, and hands, 
which has been recurrent for the previous 50 years.  

A November 2005 VA dermatology consultation report shows that 
the veteran had hyperkeratotic papules on his left heel, nail 
dystrophy, and mild dishydrosis by history.  The physician 
commented that the veteran was deemed a poor candidate for 
oral Lamisil due to the high probability of recurrence and 
the use of concomitant medications that could result in other 
harmful side effects.  He was instructed to use terbinafine 
cream and emollients on his feet as needed, and 
hydrocortisone cream as needed if itchy vesicles should 
reappear.  

Under the old rating criteria for eczema, a 30 percent 
rating, the next highest available rating, is assigned when 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 
30 percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

Thus, the medical evidence, as well as the veteran's own 
statements, indicate that his tinea pedis fluctuates in 
severity, with the area affected by fungus growing larger and 
smaller at different times.  For instance, in August 2001, 
there was an area of 3 X 2 centimeters on the right foot.  
During that visit, maceration and peeling of toe web spaces 
was noted as well.  By March 2002, areas of scaling and tinea 
pedis were present on the soles of both feet.  Again in April 
2004, both feet were affected by scale between the toes and 
scale on the feet in a moccasin distribution.  By November 
2004, there was improvement in the scaling but there remained 
scaling on the arches of both feet.  One year later, in 
November 2005, there was no scaling on either foot-the 
veteran's only symptoms at that point involved dystrophy of 
the toenails and some warts on his left heel.  

While the veteran contends that his hands are affected by 
tinea in addition to his feet, none of the medical reports 
reflecting examination and evaluation generated during the 
pertinent time period show hand involvement.  Rather the 
medical evidence reflects only foot involvement to a greater 
or lesser extent at each visit.  Although the October 2005 
private physician's statement indicates that the veteran's 
hands and arms have been recurrently affected over the past 
fifty years, it does not demonstrate that the veteran has had 
hand or arm involvement during the time period that this 
appeal has been on-going.  In the absence of objective 
evidence showing tinea affecting any area other than the 
feet, the Board finds that only the veteran's feet have been 
affected by tinea during the time period at issue.  

Applying the rating criteria to the evidence as summarized 
above, does not yield a higher disability rating as the 
veteran simply does not have symptoms analogous to the next 
higher rating (30 percent) using either the old or new rating 
criteria throughout the time period that this appeal has been 
pending.  

Under the older rating criteria, while the veteran has 
exfoliation, and itching affecting a fairly extensive area, 
i.e., both feet during periods of exacerbation, warranting 
the assignment of a 10 percent disability rating; his 
symptoms cannot be said to equate to constant exudation or 
itching, extensive lesions or marked disfigurement, as would 
warranted the assignment of a 30 percent disability rating.  
Because is disease is recurrent, subject to periods of 
quiescence and periods of exacerbation, his symptoms cannot 
be characterized as "constant."  Because tinea is only 
shown to have affected his feet during the time period at 
issue, it cannot be characterized as "disfiguring."  As a 
30 percent disability rating is not warranted, a higher 
disability rating would be inappropriate as well.  The 
preponderance of the evidence is against the claim for a 
higher disability rating under the older rating criteria.

Under the newer rating criteria, the area of the veteran's 
feet affected by tinea is not more than 20 percent of the 
veteran's overall body.  Because the veteran is precluded 
from taking corticosteroids or immunosuppressive drugs for 
treatment of his tinea on account of nonservice-connected 
diabetes, the Board must look to the other criteria set forth 
in the regulation in assigning the appropriate disability 
rating.  As the veteran's tinea pedis is shown to involve 
only his feet--a relatively small area--even during periods 
of exacerbation, assignment of a disability rating in excess 
of 10 percent, which would equate to a finding that the 
impairment resulting from tinea pedis is analogous to that 
impairment resulting from a skin disease covering more than 
20 percent of the veteran's body, is not warranted.  In other 
words, even without the benefit of stronger drugs to treat 
his tinea pedis, the resulting disability is not so severe as 
to be analogous to the criteria for a disability rating 
greater than the currently-assigned 10 percent rating.

The presently assigned 10 percent evaluation for tinea pedis 
under Diagnostic Code 7806 accurately depicts the severity of 
the condition.  As the preponderance of the evidence is 
against the claim for a higher rating for tinea pedis, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  


ORDER

A disability rating in excess of 10 percent for tinea pedis 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


